SUMMARY ORDER
Appellant Teodoro Minier appeals from his judgement of conviction, following a guilty plea, of conspiring to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 846. Judge Batts sentenced Minier to 108 months’ imprisonment to be followed by a five-year term of supervised release. We affirm.
Minier argues on appeal that the district court erred by declining to grant his requests for downward departure. Minier urged the district court to depart downward based on (1) his assistance to the DEA as a paid informant; (2) his extraordinary family circumstances; and (3) “extraordinary acceptance of responsibility.” The district court denied these requests, finding “no merit to the arguments put forth by defense counsel for downward departure in this case on any individual basis or combination of bases pursuant to Section 5K2.0 of the sentencing guidelines.”
On appeal, Minier acknowledges that “a district court’s decision not to depart downward is ordinarily not reviewable, unless the refusal is due to an erroneous interpretation of law or an erroneous view of the extent of its departure authority.” United States v. Aponte, 235 F.3d 802, 803 (2d Cir.2000) (internal quotation marks and citations omitted). In this case, it is evident that Judge Batts knew of her authority to grant a downward departure but, in a proper exercise of her discretion, determined that no downward departures were warranted. Accordingly, that decision is unreviewable under well established circuit precedent.
We have considered appellant’s other arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.